DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a non-final, office action on the merits on patent application 16/281418, attorney docket 36404U. Application claims foreign priority to Japanese application 2018-030122, filed 02/22/2018, and applicant is Tokyo Electron, LTD. Subsequent to the office action dated 3/16/2021, applicant has amended claim 1. Claims 1-6 are pending and are considered below. Examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found.

Response to Arguments
In his response 6/30/21, applicant correctly that the amendment to claim 1 overcomes the§112b rejection for indefiniteness because the amendment removed the conflicting language, so the §112b rejection is withdrawn.
Applicant correctly argues that the art of record does not teach an organic removal step using oxygen and hydrogen without a plasma treatment.  Art of record Yoo activates the gases with a plasma.  Yoo [0027-28].
Applicant argues that it was improper to combine Yoo with Lu because Yoo does not treat an oxide layer. Examiner need not address this argument because the §103 rejection must be withdrawn.  

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or make obvious the method recited in claim 1 which includes removing an organic substance from an oxide layer using oxygen and hydrogen containing gases, but no plasma; and removing the oxide without a plasma, than growing a film on the base after the removal of the oxide.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 2-6 depend from claim 1 and include the same novel features.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claim 7 directed to an invention non-elected without traverse.  
Accordingly, claim 7 has been cancelled.
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660.  The examiner can normally be reached on M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOHN A BODNAR/           Examiner, Art Unit 2893